DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s arguments, see pp. 5-7, filed 12/13/2021, with respect to amended claims 43 and 57 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections in the previous Office Action are withdrawn.  The previous provisional non-statutory obvious-type double patenting rejections of claims 43-56 and 57-62, respectively, are withdrawn in light of the terminal disclaimer filed.
The application is in condition for allowance.  See Reasons for Allowance.
Terminal Disclaimer
The terminal disclaimers filed on 12/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,422,581 and US 16/359,881 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Reasons for Allowance
Claims 43-62 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed: (1) method for making a sintered lithium-stuffed garnet film, and (2) setter plate for sintering lithium-stuffed garnet films  are novel over the closest prior art – Ogasa (US 2012/0237834 – see IDS), Iyer (US 10,422,581) and Inda (US 20090197172 – see IDS).
Regarding Claim 43, the prior art of record, either alone or in combination, fails to teach or suggest the instantly claimed method, wherein the sintered lithium-stuffed garnet thin film has a porosity of less than 10% by volume.
Regarding Claim 57, the prior art of record, either alone or in combination, fails to teach or suggest the instantly claimed setter plate that comprises a lithium-stuffed garnet compound having the formula LiALaBM’CM”DZrEOF, wherein A, B, C, D, E, and F each fall within the corresponding ranges of said claim, and wherein M’ and M” are .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724